DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0006], line 3, “may cause the accuracy greatly reduced” should read “may cause the accuracy to be greatly reduced”
Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, line 8 and line 10, “the neuro values” should read “the plurality of neuro values”
In claim 3, line 2, “the neuro values” should read “the plurality of neuro values”
In claim 7, lines 11-12 and line 14, “the neuro values” should read “the plurality of neuro values”
In claim 9, line 3, “the neuro values” should read “the plurality of neuro values”
Dependent claims 2-6 are objected to based on being directly or indirectly dependent on objected claim 1.
Dependent claims 8-12 are objected to based on being directly or indirectly dependent on objected claim 7.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 7:
“the controller being configured for: reading from the memory array a weight matrix of a current layer of the ANN to extract a plurality of neuro values; determining whether to perform calibration; when the controller determines to perform calibration, recalculating and updating a mean value and a variance value of the neuro values; and performing batch normalization based on the mean value and the variance value of the neuro values”
Claim 8:
“the controller is configured for: performing an activation function after batch normalization is performed”
Claim 9:
“the controller is configured for: performing an activation function before the mean value and the variance value of the neuro values are recalculated and updated”
Claim 10:
“the controller is configured for: determining to perform calibration when a weight is written into the memory device first time”
Claim 11:
“the controller is configured for: determining to perform calibration when weight shift is induced”
Claim 12:
“the controller is configured for: determining to perform calibration when triggered by a user”
Upon a review of the specification, descriptions of the above limitations are found in Fig. 2, Fig. 3, and specification paragraphs [0009], [0016], and [0018]: 
[0009]: According to another embodiment, provided is a memory device for implementing an Artificial Neural Network (ANN), the memory device including: a memory array, for storing respective weight matrix of a plurality of layers of the ANN; and a controller coupled to the memory array, the controller being configured for: reading from the memory array a weight matrix of a current layer of the ANN to extract a plurality of neuro values; determining whether to perform calibration; when the controller determines to perform calibration, recalculating and updating a mean value and a variance value of the neuro values; and performing batch normalization based on the mean value and the variance value of the neuro values.
[0016]: Fig. 2 shows a functional block diagram of a memory device according to one embodiment of the application. As shown in Fig. 2, the memory device 200 includes: a memory array 210 and a controller 220. At least one weight matrix (WM) is stored in the memory array 210. The controller 220 is coupled to the memory array 210 for controlling operations of the memory array 210 to implement ANN.
[0018]: If yes in step 320, in step 330, the mean value and the variance value of the neuron values are recalculated and updated. After step 330, the step 340 is subsequent. If no in step 320, the step 340 is performed. In step 340, the mean value and the variance value of the neuron values are used to perform batch normalization (BN). In step 350, the activation functions (AF) are performed. In the exemplary embodiment of the application, the steps 310-350 are for example performed by the controller 220.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations in claims 7-12 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a controller” (see Fig. 2, Fig. 3, and Specification [0009], [0016], and [0018]) describe the “controller” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 7-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description. See MPEP 2181 (IV) (“Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.”).
Dependent claims 8-12 are rejected based on being directly or indirectly dependent on rejected claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 7-12 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “a controller” (see Fig. 2, Fig. 3, and Specification [0009], [0016], and [0018]) describe the “controller” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the “controller” in claims 7-12 has been interpreted as any generic computer or algorithmic component or circuit that performs each of the corresponding functions.
Dependent claims 8-12 are rejected based on being directly or indirectly dependent on rejected claim 7.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an operational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“determining whether to perform calibration”
“when it is determined to perform calibration, recalculating and updating a mean value and a variance value of the neuro values”
“performing batch normalization based on the mean value and the variance value of the neuro values”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass determining whether or not to perform calibration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine if calibration should be performed or not); recalculating and updating a mean and variance of the neuro values when it is determined to perform calibration (corresponds to mathematical calculations); and using the mean and variance of the neuro values to perform batch normalization (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“a memory device, the memory device being used for implementing an Artificial Neural Network (ANN)”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“reading from the memory device a weight matrix of a current layer of a plurality of layers of the ANN to extract a plurality of neuro values”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards mere data gathering for retrieving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “reading …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to an operational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein an activation function is performed after batch normalization is performed”
As drafted, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses performing an activation function after batch normalization is performed (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of the additional element in claim 1 of a memory device, as drafted, is reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “reading from the memory device …” amounts to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “reading …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to an operational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein an activation function is performed before the mean value and the variance value of the neuro values are recalculated and updated”
As drafted, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses performing an activation function before recalculating and updating the mean and variance values of the neuro values performed (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of the additional element in claim 1 of a memory device, as drafted, is reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “reading from the memory device …” amounts to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “reading …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to an operational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when a weight is written into the memory device first time”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 1 of determining whether to perform calibration. The limitation of claim 4 further limits the limitation of claim 1 by further defining when it should be determined that calibration should be performed. The above limitation in the context of this claim encompasses determining to perform calibration when a weight is written to the memory device for the first time (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine that calibration should be performed once a weight is written into the memory device for the first time).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of the additional element in claim 1 of a memory device, as drafted, is reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “reading from the memory device …” amounts to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “reading …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to an operational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when weight shift is induced”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 1 of determining whether to perform calibration. The limitation of claim 5 further limits the limitation of claim 1 by further defining when it should be determined that calibration should be performed. The above limitation in the context of this claim encompasses determining to perform calibration when a weight shift is induced (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine that calibration should be performed once a weight shift is induced).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of the additional element in claim 1 of a memory device, as drafted, is reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “reading from the memory device …” amounts to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “reading …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to an operational method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when triggered by a user”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 1 of determining whether to perform calibration. The limitation of claim 6 further limits the limitation of claim 1 by further defining when it should be determined that calibration should be performed. The above limitation in the context of this claim encompasses determining to perform calibration when triggered by a user (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine that calibration should be performed once triggered by a user).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The recitation of the additional element in claim 1 of a memory device, as drafted, is reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional element of “reading from the memory device …” amounts to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device for applying the abstract ideas) or insignificant extra-solution activity (i.e. retrieving data). Furthermore, the “reading …” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a memory device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“determining whether to perform calibration”
“when the controller determines to perform calibration, recalculating and updating a mean value and a variance value of the neuro values”
“performing batch normalization based on the mean value and the variance value of the neuro values”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass determining whether or not to perform calibration (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine if calibration should be performed or not); recalculating and updating a mean and variance of the neuro values when it is determined to perform calibration (corresponds to mathematical calculations); and using the mean and variance of the neuro values to perform batch normalization (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitations:
“A memory device for implementing an Artificial Neural Network (ANN)”
“a memory array”
“a controller coupled to the memory array”
“the controller”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitations:
“storing respective weight matrix of a plurality of layers of the ANN”
“reading from the memory array a weight matrix of a current layer of the ANN to extract a plurality of neuro values”
As drafted, are additional elements that correspond to insignificant extra-solution activity. In particular, the additional elements are merely directed towards mere data gathering for storing and retrieving data. See MPEP 2106.05(g). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device, memory array, and a controller for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing and retrieving data). Furthermore, the “storing …” and “reading …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a memory device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“performing an activation function after batch normalization is performed”
As drafted, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses performing an activation function after batch normalization is performed (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“the controller”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of the additional element in claim 7 of a memory device, a memory array, and a controller as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “storing … ” and “reading from the memory device …” amount to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device, memory array, and a controller for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing and retrieving data). Furthermore, the “storing …” and “reading …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a memory device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“performing an activation function before the mean value and the variance value of the neuro values are recalculated and updated”
As drafted, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity (See MPEP 2106.05(g)). The above limitation in the context of this claim encompasses performing an activation function before recalculating and updating the mean and variance values of the neuro values performed (corresponds to mathematical calculations).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“the controller”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of the additional element in claim 7 of a memory device, a memory array, and a controller as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “storing … ” and “reading from the memory device …” amount to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device, memory array, and a controller for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing and retrieving data). Furthermore, the “storing …” and “reading …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a memory device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determining to perform calibration when a weight is written into the memory device first time”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 7 of determining whether to perform calibration. The limitation of claim 10 further limits the limitation of claim 7 by further defining when it should be determined that calibration should be performed. The above limitation in the context of this claim encompasses determining to perform calibration when a weight is written to the memory device for the first time (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine that calibration should be performed once a weight is written into the memory device for the first time).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“the controller”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of the additional element in claim 7 of a memory device, a memory array, and a controller as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “storing … ” and “reading from the memory device …” amount to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device, memory array, and a controller for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing and retrieving data). Furthermore, the “storing …” and “reading …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a memory device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determining to perform calibration when weight shift is induced”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 7 of determining whether to perform calibration. The limitation of claim 11 further limits the limitation of claim 7 by further defining when it should be determined that calibration should be performed. The above limitation in the context of this claim encompasses determining to perform calibration when a weight shift is induced (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine that calibration should be performed once a weight shift is induced).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“the controller”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of the additional element in claim 7 of a memory device, a memory array, and a controller as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “storing … ” and “reading from the memory device …” amount to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device, memory array, and a controller for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing and retrieving data). Furthermore, the “storing …” and “reading …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a memory device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitation:
“determining to perform calibration when triggered by a user”
As drafted, under its broadest reasonable interpretation, is part of the abstract idea of claim 7 of determining whether to perform calibration. The limitation of claim 12 further limits the limitation of claim 7 by further defining when it should be determined that calibration should be performed. The above limitation in the context of this claim encompasses determining to perform calibration when triggered by a user (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine that calibration should be performed once triggered by a user).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)) or insignificant extra-solution activity (See MPEP 2106.05(g)). The limitation:
“the controller”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Furthermore, the recitation of the additional element in claim 7 of a memory device, a memory array, and a controller as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the exceptions. In addition, the additional elements of “storing … ” and “reading from the memory device …” amount to no more than insignificant extra-solution activity for mere data gathering. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe a memory device, memory array, and a controller for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing and retrieving data). Furthermore, the “storing …” and “reading …” limitations are insignificant extra-solution activity that are well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma (US 2020/0020393 A1) in view of Ioffe et al. (US 2016/0217368 A1).
Regarding Claim 1,
	Al-Shamma teaches an operation method for a memory device (Fig. 1; Fig. 2; [0040]: “Turning now to an additional discussion on the operation of elements of FIG. 1, FIG. 2 is presented. FIG. 2 is flow diagram 200 illustrating a method of operating in-memory multiplication in an artificial neural network. In FIG. 2, operations are related to elements of FIG. 1” teaches a method for using a memory device for in-memory implementation of an ANN), 
the memory device being used for implementing an Artificial Neural Network (ANN) (Fig. 1; [0030]: "Turning now to circuit structures that can be used to implement artificial neural networks with enhanced in-memory multiplication features, FIG. 1 is presented. FIG. 1 illustrates schematic view 100 with memory array 110 employed as an NVM array-based synaptic weight array, along with peripheral circuitry to realize one or more layers in a deep neural network. Artificial neural network (ANN) 140 is shown as an example deep neural network, such a convolutional neural network (CNN), but could instead be configured as a different type of artificial neural network. Furthermore, when memory array 110 is controlled according to the techniques discussed herein, memory array 110 implements in-memory multiplication features 150" teaches the memory device is used for implementing an ANN), the operation method including: 
reading from the memory device a weight matrix of a current layer of a plurality of layers of the ANN to extract a plurality of neuro values (Fig. 1; [0036]: "Memory array 110 can be used to implement a single layer of an artificial neural network, or instead might implement a multi-layer ANN. Each layer of an ANN is comprised of a plurality of nodes or artificial neurons. Each artificial neuron corresponds to at least one NVM cell in memory array 110. In operation, individual NVM cells in memory array 110 store synaptic weights representing a weighting matrix, loaded from memory 131 by control circuitry 130, with values potentially established by training operations" teaches that control circuitry 130 (controller) can load (read) a weighting matrix for a layer of an ANN from the memory array 110 in order to get values established by training operations (neuro values)).
	Al-Shamma does not appear to explicitly teach determining whether to perform calibration; when it is determined to perform calibration, recalculating and updating a mean value and a variance value of the neuro values; and  performing batch normalization based on the mean value and the variance value of the neuro values.
	However, Ioffe et al. teaches determining whether to perform calibration ([0053]-[0055]: "If the outputs generated by the layer below the batch normalization layer are indexed by dimension, the batch normalization layer normalizes each component of the lower layer output using pre-computed means and standard deviations for each of the dimensions to generate a normalized output. In some cases, the means and standard deviations for a given dimension are computed from the components in the dimension of all of outputs generated by the layer below the batch normalization layer during the training of the neural network system … In some other cases, however, the means and standard deviations for a given dimension are computed from the components in the dimension of the lower layer outputs generated by the layer below the batch normalization layer after training, e.g., from lower layer outputs generated during in a most recent time window of specified duration or from a specified number of lower layer outputs most recently generated by the layer below the batch normalization layer …" teaches that the mean and variance used for batch normalization may or may not be recomputed (calibrated) based on the dimension of the lower level outputs (i.e. calibration is performed when the mean and variance are recalculated and is not performed when using a pre-calculated mean and variance)); 
when it is determined to perform calibration, recalculating and updating a mean value and a variance value of the neuro values ([0026]: "The neural network outputs can then be used to adjust the values of the parameters of the neural network layers in the sequence" teaches that the neural network layer outputs are used for adjusting (calibrating) the parameters (e.g. weights) of the layers. Fig. 1; [0041]: "In some of these cases, the batch normalization layer computes, for each possible feature index and spatial location index combination, the mean and the variance of the components of the lower layer outputs that have that feature index and spatial location index. The batch normalization layer then computes, for each feature index, the average of the means for the feature index and spatial location index combinations that include the feature index. The batch normalization layer also computes, for each feature index, the average of the variances for the feature index and spatial location index combinations that include the feature index. Thus, after computing the averages, the batch normalization layer has computed a mean statistic for each feature across all of the spatial locations and a variance statistic for each feature across all of the spatial locations" teaches that the mean and variance values are computed (recalculated) of the lower level outputs (neuro values)); and 
performing batch normalization based on the mean value and the variance value of the neuro values (Fig. 1; [0042]: "The batch normalization layer then normalizes each component of each of the lower level outputs using the average means and the average variances to generate a respective normalized output for each of the training examples in the batch" teaches that batch normalization may be performed using the mean and variance values of the lower level outputs (neuro values)).
	Al-Shamma and Ioffe et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to perform calibration; when it is determined to perform calibration, recalculating and updating a mean value and a variance value of the neuro values; and  performing batch normalization based on the mean value and the variance value of the neuro values as taught by Ioffe et al. to the disclosed invention of Al-Shamma.
	One of ordinary skill in the art would have been motivated to make this modification because "by including one or more batch normalization layers in the neural network system, problems caused by the distribution of a given layer's inputs changing during training can be mitigated. This may allow higher learning rates to be effectively used during training and may reduce the impact of how parameters are initialized on the training process" (Ioffe et al. [0006]).
Regarding Claim 2,
	Al-Shamma in view of Ioffe et al. teaches the operation method of claim 1.
	Additionally, Ioffe et al. further teaches wherein an activation function is performed after batch normalization is performed (Fig. 1; [0033]: "In these implementations, the neural network layer B 112 may receive an output from the batch normalization layer 108 and generate an output by applying a non-linear operation, i.e., a non-linear activation function, to the batch normalization layer output" teaches that an activation function may be applied to the output of the batch normalization layer (i.e. an activation function is performed after batch normalization)).
Al-Shamma and Ioffe et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an activation function is performed after batch normalization is performed as taught by Ioffe et al. to the disclosed invention of Al-Shamma.
	One of ordinary skill in the art would have been motivated to make this modification because "by including one or more batch normalization layers in the neural network system, problems caused by the distribution of a given layer's inputs changing during training can be mitigated. This may allow higher learning rates to be effectively used during training and may reduce the impact of how parameters are initialized on the training process" (Ioffe et al. [0006]).
Regarding Claim 7,
Al-Shamma teaches a memory device for implementing an Artificial Neural Network (ANN) (Fig. 1; [0030]: "Turning now to circuit structures that can be used to implement artificial neural networks with enhanced in-memory multiplication features, FIG. 1 is presented. FIG. 1 illustrates schematic view 100 with memory array 110 employed as an NVM array-based synaptic weight array, along with peripheral circuitry to realize one or more layers in a deep neural network. Artificial neural network (ANN) 140 is shown as an example deep neural network, such a convolutional neural network (CNN), but could instead be configured as a different type of artificial neural network. Furthermore, when memory array 110 is controlled according to the techniques discussed herein, memory array 110 implements in-memory multiplication features 150" teaches a memory device for implementing an ANN), the memory device including: 
a memory array, for storing respective weight matrix of a plurality of layers of the ANN (Fig. 1; [0036]: "Memory array 110 can be used to implement a single layer of an artificial neural network, or instead might implement a multi-layer ANN. Each layer of an ANN is comprised of a plurality of nodes or artificial neurons. Each artificial neuron corresponds to at least one NVM cell in memory array 110. In operation, individual NVM cells in memory array 110 store synaptic weights representing a weighting matrix, loaded from memory 131 by control circuitry 130, with values potentially established by training operations" teaches a memory array 110 for storing weighting matrices for layers of an ANN); and 
a controller coupled to the memory array (Fig. 1; teaches control circuitry 130 (controller) coupled to memory array 110 via the interface circuitry 120), the controller being configured for: 
reading from the memory array a weight matrix of a current layer of the ANN to extract a plurality of neuro values (Fig. 1; [0036]: "Memory array 110 can be used to implement a single layer of an artificial neural network, or instead might implement a multi-layer ANN. Each layer of an ANN is comprised of a plurality of nodes or artificial neurons. Each artificial neuron corresponds to at least one NVM cell in memory array 110. In operation, individual NVM cells in memory array 110 store synaptic weights representing a weighting matrix, loaded from memory 131 by control circuitry 130, with values potentially established by training operations" teaches that control circuitry 130 (controller) can load (read) a weighting matrix for a layer of an ANN from the memory array 110 in order to get values established by training operations (neuro values)).
	Al-Shamma does not appear to explicitly teach determining whether to perform calibration; when the controller determines to perform calibration, recalculating and updating a mean value and a variance value of the neuro values; and performing batch normalization based on the mean value and the variance value of the neuro values.
	However, Ioffe et al. teaches determining whether to perform calibration ([0053]-[0055]: "If the outputs generated by the layer below the batch normalization layer are indexed by dimension, the batch normalization layer normalizes each component of the lower layer output using pre-computed means and standard deviations for each of the dimensions to generate a normalized output. In some cases, the means and standard deviations for a given dimension are computed from the components in the dimension of all of outputs generated by the layer below the batch normalization layer during the training of the neural network system … In some other cases, however, the means and standard deviations for a given dimension are computed from the components in the dimension of the lower layer outputs generated by the layer below the batch normalization layer after training, e.g., from lower layer outputs generated during in a most recent time window of specified duration or from a specified number of lower layer outputs most recently generated by the layer below the batch normalization layer …" teaches that the mean and variance used for batch normalization may or may not be recomputed (calibrated) based on the dimension of the lower level outputs (i.e. calibration is performed when the mean and variance are recalculated and is not performed when using a pre-calculated mean and variance)); 
when the controller determines to perform calibration, recalculating and updating a mean value and a variance value of the neuro values ([0026]: "The neural network outputs can then be used to adjust the values of the parameters of the neural network layers in the sequence" teaches that the neural network layer outputs are used for adjusting (calibrating) the parameters (e.g. weights) of the layers. Fig. 1; [0041]: "In some of these cases, the batch normalization layer computes, for each possible feature index and spatial location index combination, the mean and the variance of the components of the lower layer outputs that have that feature index and spatial location index. The batch normalization layer then computes, for each feature index, the average of the means for the feature index and spatial location index combinations that include the feature index. The batch normalization layer also computes, for each feature index, the average of the variances for the feature index and spatial location index combinations that include the feature index. Thus, after computing the averages, the batch normalization layer has computed a mean statistic for each feature across all of the spatial locations and a variance statistic for each feature across all of the spatial locations" teaches that the mean and variance values are computed (recalculated) of the lower level outputs (neuro values)); and 
performing batch normalization based on the mean value and the variance value of the neuro values (Fig. 1; [0042]: "The batch normalization layer then normalizes each component of each of the lower level outputs using the average means and the average variances to generate a respective normalized output for each of the training examples in the batch" teaches that batch normalization may be performed using the mean and variance values of the lower level outputs (neuro values)).
	Al-Shamma and Ioffe et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to perform calibration; when the controller determines to perform calibration, recalculating and updating a mean value and a variance value of the neuro values; and performing batch normalization based on the mean value and the variance value of the neuro values as taught by Ioffe et al. to the disclosed invention of Al-Shamma.
	One of ordinary skill in the art would have been motivated to make this modification because "by including one or more batch normalization layers in the neural network system, problems caused by the distribution of a given layer's inputs changing during training can be mitigated. This may allow higher learning rates to be effectively used during training and may reduce the impact of how parameters are initialized on the training process" (Ioffe et al. [0006]).
Regarding Claim 8,
Al-Shamma in view of Ioffe et al. teaches the memory device of claim 7.
	Additionally, Ioffe et al. further teaches wherein the controller is configured for: performing an activation function after batch normalization is performed (Fig. 1; [0033]: "In these implementations, the neural network layer B 112 may receive an output from the batch normalization layer 108 and generate an output by applying a non-linear operation, i.e., a non-linear activation function, to the batch normalization layer output" teaches that an activation function may be applied to the output of the batch normalization layer (i.e. an activation function is performed after batch normalization)).
Al-Shamma and Ioffe et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured for: performing an activation function after batch normalization is performed as taught by Ioffe et al. to the disclosed invention of Al-Shamma.
	One of ordinary skill in the art would have been motivated to make this modification because "by including one or more batch normalization layers in the neural network system, problems caused by the distribution of a given layer's inputs changing during training can be mitigated. This may allow higher learning rates to be effectively used during training and may reduce the impact of how parameters are initialized on the training process" (Ioffe et al. [0006]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma (US 2020/0020393 A1) in view of Ioffe et al. (US 2016/0217368 A1) and further in view of Poovalapil et al. (US 2019/0385045 A1).
Regarding Claim 3,
	Al-Shamma in view of Ioffe et al. teaches the operation method of claim 1.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein an activation function is performed before the mean value and the variance value of the neuro values are recalculated and updated.
	However, Poovalapil et al. teaches wherein an activation function is performed before the mean value and the variance value of the neuro values are recalculated and updated ([0028]: "The module performing the neural network 300 receives the data samples, corresponding cluster labels and the cluster centers as input. The inputs are passed through to hidden layer nodes C 304 each of which multiplies each input by its corresponding weight and then generates a sum of the products. The output of a single neuron, or hidden node C 304, is specified by the following equations (1), (2) and (3) … The mean and variance of the Gaussian activation function is calculated as the mean and variance of the corresponding cluster" teaches that the activation function is used for determining the mean and variance of the corresponding cluster (meaning that the activation function is performed before recalculating the mean and variance)).
Al-Shamma, Ioffe et al., and Poovalapil et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an activation function is performed before the mean value and the variance value of the neuro values are recalculated and updated as taught by Poovalapil et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification because "advantageously, the embodiments described are adaptive in that they may predict different non-linear functions as time goes on using the increased amount of data samples available to make more accurate endpoint predictions than were made with less data points (Poovalapil et al. [0031]).
Regarding Claim 9,
	Al-Shamma in view of Ioffe et al. teaches the memory device of claim 7.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the controller is configured for: performing an activation function before the mean value and the variance value of the neuro values are recalculated and updated.
	However, Poovalapil et al. teaches wherein the controller is configured for: performing an activation function before the mean value and the variance value of the neuro values are recalculated and updated ([0028]: "The module performing the neural network 300 receives the data samples, corresponding cluster labels and the cluster centers as input. The inputs are passed through to hidden layer nodes C 304 each of which multiplies each input by its corresponding weight and then generates a sum of the products. The output of a single neuron, or hidden node C 304, is specified by the following equations (1), (2) and (3) … The mean and variance of the Gaussian activation function is calculated as the mean and variance of the corresponding cluster" teaches that the activation function is used for determining the mean and variance of the corresponding cluster (meaning that the activation function is performed before recalculating the mean and variance)).
Al-Shamma, Ioffe et al., and Poovalapil et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured for: performing an activation function before the mean value and the variance value of the neuro values are recalculated and updated as taught by Poovalapil et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification because "advantageously, the embodiments described are adaptive in that they may predict different non-linear functions as time goes on using the increased amount of data samples available to make more accurate endpoint predictions than were made with less data points (Poovalapil et al. [0031]).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma (US 2020/0020393 A1) in view of Ioffe et al. (US 2016/0217368 A1) and further in view of Arthur et al. (US 2015/0286923 A1).
Regarding Claim 4,
Al-Shamma in view of Ioffe et al. teaches the operation method of claim 1.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when a weight is written into the memory device first time.
	However, Arthur et al. teaches wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when a weight is written into the memory device first time ([0028]: "For each synapse, the synaptic weight of said synapse is updated based on the operational states of a connected axon and a connected neuron. In one embodiment, updating the updating the synaptic weight of a synapse comprises writing a row of the crossbar, wherein the row written includes a new synaptic weight for said synapse. In another embodiment, updating the updating the synaptic weight of a synapse comprises writing a column of the crossbar, wherein the column written includes a new synaptic weight for said synapse" teaches that a synapse weight update (calibration) occurs when a new synapse weight is written to a crossbar memory (i.e. written to memory for the first time since it is a new weight)).
Al-Shamma, Ioffe et al., and Arthur et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when a weight is written into the memory device first time as taught by Arthur et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification "to save power and increase performance in a crossbar-based neural architecture with reciprocal weight matrix access, especially for low event rates" (Arthur et al. [0062]).
Regarding Claim 10,
Al-Shamma in view of Ioffe et al. teaches the memory device of claim 7.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the controller is configured for: determining to perform calibration when a weight is written into the memory device first time.
	However, Arthur et al. teaches wherein the controller is configured for: determining to perform calibration when a weight is written into the memory device first time ([0028]: "For each synapse, the synaptic weight of said synapse is updated based on the operational states of a connected axon and a connected neuron. In one embodiment, updating the updating the synaptic weight of a synapse comprises writing a row of the crossbar, wherein the row written includes a new synaptic weight for said synapse. In another embodiment, updating the updating the synaptic weight of a synapse comprises writing a column of the crossbar, wherein the column written includes a new synaptic weight for said synapse" teaches that a synapse weight update (calibration) occurs when a new synapse weight is written to a crossbar memory (i.e. written to memory for the first time since it is a new weight)).
Al-Shamma, Ioffe et al., and Arthur et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured for: determining to perform calibration when a weight is written into the memory device first time as taught by Arthur et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification "to save power and increase performance in a crossbar-based neural architecture with reciprocal weight matrix access, especially for low event rates" (Arthur et al. [0062]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma (US 2020/0020393 A1) in view of Ioffe et al. (US 2016/0217368 A1) and further in view of Yasuda et al. (US 2020/0218963 A1).
Regarding Claim 5,
Al-Shamma in view of Ioffe et al. teaches the operation method of claim 1.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when weight shift is induced.
	However, Yasuda et al. teaches wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when weight shift is induced ([0008]: "a neuromorphic processor including the neuromorphic core and a controller for shifting synaptic weights in the neuromorphic cores is provided. A controller is connected to the neuromorphic core and is configured to transfer input data and output data through the pre-synaptic neurons and the post-synaptic neurons of the neuromorphic core. Specifically, the controller updates weights of the operation synapse cells, calculates average weights of all the operation synapse cells to receive the same input aligned in the same row as the reference synapse cells, updates the weights of the reference synapse cells with the calculated weights, checks whether learning has been completed or not, and shifts product-sum values of the operation column arrays by subtracting a product-sum value of a reference column array from all of the product-sum values of the operation column arrays" teaches that an update (calibration) is performed when the synaptic weights are shifted).
Al-Shamma, Ioffe et al., and Yasuda et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when weight shift is induced as taught by Yasuda et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification because "the latter embodiments bring about a more accurate learning phase" (Yasuda et al. [0043]).
Regarding Claim 11,
Al-Shamma in view of Ioffe et al. teaches the memory device of claim 7.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the controller is configured for: determining to perform calibration when weight shift is induced.
	However, Yasuda et al. teaches wherein the controller is configured for: determining to perform calibration when weight shift is induced ([0008]: "a neuromorphic processor including the neuromorphic core and a controller for shifting synaptic weights in the neuromorphic cores is provided. A controller is connected to the neuromorphic core and is configured to transfer input data and output data through the pre-synaptic neurons and the post-synaptic neurons of the neuromorphic core. Specifically, the controller updates weights of the operation synapse cells, calculates average weights of all the operation synapse cells to receive the same input aligned in the same row as the reference synapse cells, updates the weights of the reference synapse cells with the calculated weights, checks whether learning has been completed or not, and shifts product-sum values of the operation column arrays by subtracting a product-sum value of a reference column array from all of the product-sum values of the operation column arrays" teaches that an update (calibration) is performed when the synaptic weights are shifted).
Al-Shamma, Ioffe et al., and Yasuda et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured for: determining to perform calibration when weight shift is induced as taught by Yasuda et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification because "the latter embodiments bring about a more accurate learning phase" (Yasuda et al. [0043]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shamma (US 2020/0020393 A1) in view of Ioffe et al. (US 2016/0217368 A1) and further in view of Woods et al. (US 2018/0139047 A1).
Regarding Claim 6,
Al-Shamma in view of Ioffe et al. teaches the operation method of claim 1.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when triggered by a user.
	However, Woods et al. teaches wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when triggered by a user ([0037]: "a user (administrator, etc.) can trigger the method 300 either to create an initial model or to update/replace an existing model" teaches that the updating of the model (calibration) may be triggered by a user).
Al-Shamma, Ioffe et al., and Woods et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the step of determining whether to perform calibration includes: it is determined to perform calibration when triggered by a user as taught by Woods et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification to allow calibration to be manually triggered without having to rely on a calibration condition to be met.
Regarding Claim 12,
Al-Shamma in view of Ioffe et al. teaches the memory device of claim 7.
	Al-Shamma in view of Ioffe et al. does not appear to explicitly teach wherein the controller is configured for: determining to perform calibration when triggered by a user.
	However, Woods et al. teaches wherein the controller is configured for: determining to perform calibration when triggered by a user ([0037]: "a user (administrator, etc.) can trigger the method 300 either to create an initial model or to update/replace an existing model" teaches that the updating of the model (calibration) may be triggered by a user).
Al-Shamma, Ioffe et al., and Woods et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller is configured for: determining to perform calibration when triggered by a user as taught by Woods et al. to the disclosed invention of Al-Shamma in view of Ioffe et al.
One of ordinary skill in the art would have been motivated to make this modification to allow calibration to be manually triggered without having to rely on a calibration condition to be met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125